Citation Nr: 1745626	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-31 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for prostate cancer, diabetes mellitus type II, erectile dysfunction, a bowel condition, and hypertension; to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1967 and July 1967 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

Those Veterans who served in the Republic of Vietnam during the Vietnam Era benefit from presumptive service connection for disorders related to herbicide exposure.  "Service in the Republic of Vietnam" requires a veteran to have served at some point on the landmass or inland waters ("brown water") of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008); 38 C.F.R. § 3.307 (a)(6)(iii). 

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Board has reviewed all service treatment records and personnel records on file.  Upon review, the Board finds that the Veteran did not serve in the Republic of Vietnam, and thus, exposure to herbicides may not be presumed as there is no evidence of record to show that he set foot in Vietnam, or served within the "brown water" of its river system.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The evidence of record does not reflect that the Veteran was actually exposed to herbicide agents.  The Veteran's service personnel records do reflect that he served on Fort Gordon, Georgia, from January 3, 1967 to May 5, 1967.  The Veteran contends that he was exposed to herbicide agents while conducting training exercises at Fort Gordon.

A review of the Veteran's VA treatment records from 2011 to 2012 reveal that the Veteran has been diagnosed with and/or currently suffers from prostate cancer, diabetes mellitus type II, erectile dysfunction, and incontinence.  The Veteran alleges that he also suffers from hypertension as a result of exposure to herbicide agents, to include Agent Orange, and that circumstances of his military service should fall under the presumption for service connection described above. 

The Veteran claims that he was exposed to herbicide agents while working as a military police officer on Fort Gordon.  He reported that he sprayed herbicides containing dioxin on camp clean-up days during his time at Fort Gordon. 

The Veteran directs the Board's attention to an Internet website showing that testing of herbicide agents occurred on Fort Gordon from July 15, 1967 to July 17, 1967.  He also directs the Boards attention to BVA citation Nr 0941533 dated 11/02/09 Docket No 08-11 937.  He contends that the period and circumstances of his service are the same.  However, the Board notes that the referenced case is distinguishable due to the fact that the period of service on Fort Gordon in the referenced case began in September 1967. 

Though the Veteran was not stationed at Fort Gordon in July 1967 or after, the project is described as a "comprehensive short-term evaluation" that occurred "during the period of December 1966 to October 1967."  The Veteran was stationed on Fort Gordon during the project's scheduled period.  However, while concerns regarding exposure to herbicides agents during his service may be sincere, the Board finds that neither the Veteran, his representative, nor the Board is competent to assess the scientific validity of the Veteran's assertion.  Such complex medical/scientific determinations such a residual half-life of herbicides, and the effects of subsequent secondary exposure, requires education, training and experience far beyond the spectrum of knowledge of a lay person, such as the Veteran, and to include the Board. 

As such, in light of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claim.  It is requested that the RO/AOJ seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the issue of whether the Veteran was exposed to herbicides, to include Agent Orange during his active duty service.

On remand, private and VA treatment records associated with the Veteran's claimed disabilities should also be gathered and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his prostate cancer, diabetes mellitus type II, erectile dysfunction, a bowel condition, and hypertension and make arrangements to obtain all records not already associated with the claims file.

2.  The AOJ should seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the question of whether it is at least as likely as not that the Veteran was exposed to herbicide agents, to include Agent Orange during service on Fort Gordon from January 3, 1967 to May 5, 1967.

The examiner/specialist is asked to speak to the possibility (at least as likely as not) that the Veteran sprayed, sat on, or worked in areas where herbicide agents were being tested during his time at Fort Gordon.  Please speak specifically to the likelihood of exposure to herbicides more than two months before testing was reported to occur. 

Among the reports the RO should obtain to be associated with the record should be the Technical Report 114, Field Evaluation of Desiccants and Herbicide Mixtures as Rapid Defoliants and Information from the Department of Defense (DoD) on Herbicide Tests and Storage outside of Vietnam.

2.  After the above has been completed, the RO should obtain an examination and opinion from a suitably qualified examiner.  This report should discuss the etiology of the Veteran's claimed disabilities as due to exposure to herbicide agents, to include Agent Orange, addressing whether it is at least as likely as not that the Veteran's disorder is caused by/etiologically related to, or aggravated (permanently worsened beyond normal progression) by any incident of his military service, to include any potential exposure to herbicide agents.

a.  The examiner must review all medical evidence associated with the claims file and note that s/he has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  In addition, the examiner is requested to please comment on the report or evidence obtained in accordance with the directives in this remand.

b.  All testing deemed necessary should be performed. 

c.  A complete rationale for any opinion expressed should be included in the examination report. 

3.  The RO/AOJ should review the reports prepared by the examiner, and if the examiner determines that s/he cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, s/he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

4.  After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim.  If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


